Title: To Thomas Jefferson from David Meade Randolph, 20 October 1793
From: Randolph, David Meade
To: Jefferson, Thomas



Dear Sir
Presq: Isle 20th. October 1793

My return home was delayed ’till a few days past. Upon going to the Custom House, I found that your box had been entered by Mr. Patrick Hart of Richmond. The collector informed me that it was the design of Mr. Hart to forward it by the first safe opportunity—consequently I had been deprived of the pleasure of executing your commission—nor should you now be troubled with this scrawl, but to assure you of the prompt services at all times, by your obliged Hume. Sert:

D M Randolph

